DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities:
Claim 29 recites “wherein by measuring at least a circumference of the heat shield”. This appears to be grammatically incorrect. The examiner recommends amending this to recite, for example, --wherein determining the set of actual dimensions of the heat shield comprises measuring at least a circumference of the heat shield--. However, also note the rejection under 112(a) below. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 recites “measuring at least a circumference of the heat shield”. However, the original disclose makes no mention of measuring a circumference of the heat shield. Paragraph 43 discusses measuring an external circumference 222 of the inner portion upon removing the heat shield, but this is not the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 18, 22-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mook et al. (U.S. PGPub 2015/0292743).
Claim 1: Mook discloses a method for repairing a fuel nozzle guide (e.g. 604 - Fig. 16) comprising: mechanically separating a heat shield of a damaged fuel nozzle guide from an inner portion (i.e. left of portion 609) of the fuel nozzle guide (paragraph 86); manufacturing a replacement heat shield of the damaged fuel nozzle guide (paragraph 86 - the replacement would inherently be manufactured at some point); and joining the replacement heat shield to the inner portion (Id.).
Mook does not explicitly disclose determining a set of actual dimensions of the heat shield and manufacturing the replacement heat shield according to the determined actual dimensions of the heat shield. Mook does disclose that the replacement heat shield is “similar or identical in design” to the original (paragraph 86). In light of the replacement heat shield being “similar or identical in design” to the original, the examiner submits that it would have been an obvious provision for one of ordinary skill in the art before the effective filing date of the claimed invention to have taken at least some dimensions of the original heat shield (noting the claim does not specify which dimensions, or require all dimensions) from which to base manufacture of the replacement heat shield, in order to have ensured that the replacement matches the original (i.e. is “similar or identical”).
Claim 2: Manufacturing the replacement heat shield comprises additively manufacturing the replacement heat shield (e.g. paragraph 82).
Claim 4: The method further comprises removing artifacts of the mechanical separation from the inner portion prior to joining the replacement heat shield to the inner portion (paragraph 86 - preparing the cut end by grinding and cleaning). 
Claim 5: Joining the replacement heat shield to the inner portion comprises fusing the replacement rim portion to the inner diameter portion (welding as disclosed in paragraph 86, which may be TIG welding as a type of fusion welding as disclosed in paragraph 80).
Claim 9: Manufacturing the replacement heat shield comprises creating a replacement heat shield having approximately identical dimensions to the heat shield (paragraph 86 - the replacement is “similar or identical in design” to the original).
Claim 18: Mook discloses a repair process for a gas turbine engine comprising: identifying a damaged fuel nozzle guide (e.g. 604 - Fig. 16; implied by its need for repair after “field use” - e.g. paragraphs 26-27), wherein the damaged fuel nozzle guide is a cast single component (the examiner submits this is amounts to a non-limiting product-by-process limitation as it describes the original guide in terms of the means by which it was made without positively reciting its method of manufacture - see MPEP 2113 I. As the original part is monolithic, it is patentably indistinct from a cast component); mechanically separating a heat shield from a remainder of the damaged fuel nozzle guide (paragraph 86); additively manufacturing (e.g. paragraph 82) a replacement heat shield; and fusing (paragraph 80) the replacement heat shield to the remainder of the damaged fuel nozzle guide (paragraph 86), thereby repairing the damaged fuel nozzle guide.
Mook does not explicitly disclose determining a set of actual dimensions of the heat shield and manufacturing the replacement heat shield according to the determined actual dimensions of the heat shield. Mook does disclose that the replacement heat shield is “similar or identical in design” to the original (paragraph 86). In light of the replacement heat shield being “similar or identical in design” to the original, the examiner submits that it would have been an obvious provision for one of ordinary skill in the art before the effective filing date of the claimed invention to have taken at least some dimensions of the original heat shield (noting the claim does not specify which dimensions, or require all dimensions) from which to base manufacture of the replacement heat shield, in order to have ensured that the replacement matches the original (i.e. is “identical”).
Claims 23 and 25: In Fig. 16, Mook does not explicitly recite cooling splines. However, the similar embodiment in Fig. 14 includes cooling splines (“islands” 442 - paragraph 68), and similar splines are shown more clearly in Figs. 4 and 7 (islands 242). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included similar splines in the embodiment of Fig. 16 since they define cooling passages which aid in cooling of the heat shield.
Claims 24 and 26: Referring to Figs. 4 and 7, the splines are clearly depicted as generally rectangular in cross section defining right angles (i.e. an angle subtended between adjacent face and side surfaces of ribs 242 as shown in cross section in Fig. 7), and thus the examiner submits they are implied to have corner angles in the range of 89 to 91 degrees. Additionally or alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the splines with corner angles in the range of 89-91 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device Mook would not appear to operate differently with the claimed angles since they are already apparently substantially 90 degrees. Further, applicant places no criticality on the range claimed (specification - paragraphs 20, 43).
Claim 22: The corner angles are axially outward corner angles of the cooling splines (i.e. the angles defining the top surface, which are generally facing the axial direction, noting that Applicant has not necessarily defined “axially outward”).
Claim 28: Mook discloses a method substantially as claimed except for wherein the cooling splines are non-uniform in length. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the splines with different lengths since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device Mook would not appear to operate differently with the claimed different lengths since they are merely used to space an inner shield from outer baffle and define cooling passages (e.g. paragraph 68), which function would presumably be accomplished regardless of the exact lengths of the splines. Furthermore, Applicant acknowledges that dimensions typically deviate from nominal as a result of manufacturing tolerances (Remarks filed 5/31/22, page 6), and so one might expect the lengths of the many splines to deviate from one another to some extent, even if by only a small amount, noting that the claim does not specify the degree to which their lengths must differ. Further, applicant places no criticality on the claimed lengths, noting that they may be the same or different with no further discussion of either option (specification - paragraph 36).
Claims 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mook as applied to claims 1 and 18 above, and further in view of Walker (U.S. PGPub 2009/0293253).
Claim 6: Mook discloses a method substantially as claimed except for wherein fusing the replacement heat shield to the inner portion provides a 100% fusion penetration of an axial length of the inner portion. However, Walker teaches fusion welding (electron beam welding) two components together with a 100% fusion penetration of an axial length (i.e. the entire thickness - paragraph 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a 100% penetration of an axial length (thickness) of the inner portion weld since it improves the fatigue life of the repaired joint (paragraph 40).
Claim 7: Referring to Mook, fusing the replacement heat shield to the inner portion uses one of a plasma weld fusion, an electron beam weld fusion, a laser weld fusion, and a gas tungsten arc weld fusion (a.k.a. TIG welding - paragraph 80).
Claim 19: As noted above with regard to Mook, fusing the replacement heat shield to the remainder of the damaged fuel nozzle guide comprises applying a fusion process (e.g. TIG welding - paragraph 80). The weld does not necessarily include a 100% penetration of a contact between the replacement heat shield and the remainder of the damaged fuel nozzle guide. However, Walker teaches fusion welding (electron beam welding) two components together with a 100% penetration (paragraph 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a 100% penetration weld since it improves the fatigue life of the repaired joint (paragraph 40).
Claims 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Mook as applied to claim 1 above, and further in view of Miller et al. (U.S. PGPub 2006/0133929).
Mook discloses a method substantially as claimed except for repairing at least one crack in the inner portion prior to joining the replacement heat shield to the inner portion. However, Miller et al. teaches a similar method for repairing a turbine component wherein prior to joining a replacement portion to the component, another (non-replaced) portion of the component has at least one crack repaired (paragraphs 18, 20, 21, 23). In light of the fact that turbine components are generally subjected to environmental conditions which may cause cracks and other damage overall, one of ordinary skill would have found it obvious in light of Miller et al. to have repaired cracks in the inner portion (non-replaced portion) of the heat shield, if such cracks existed, prior to joining the replacement heat shield to the inner portion, for the purpose of salvaging and repairing portions of the heat shield that could be repaired while only replacing those portions in need of replacing (e.g. paragraph 5).
Claim 27 is are rejected under 35 U.S.C. 103 as being unpatentable over Mook as applied to claim 1 above, and further in view of McKinney et al. (U.S. Patent 6,032,457, equivalent to EP0816761 cited in IDS).
Mook discloses a method substantially as claimed except for wherein the inner portion of the fuel nozzle guide includes a plurality of cooling holes distributed about a circumference of the inner portion of the fuel nozzle guide, wherein each of the cooling holes in the plurality of cooling holes defines a cooling hole axis having an angular component aligned with an axis defined by the fuel nozzle guide and an angular component normal to the axis defined by the fuel nozzle guide. However, McKinney et al. teaches a nozzle inner portion having a plurality of cooling holes (64) distributed about a circumference of the inner portion of the fuel nozzle guide (Fig. 3), wherein each of the cooling holes in the plurality of cooling holes defines a cooling hole axis (e.g. generally the rotational axis of symmetry of the hole) having an angular component (the holes, and thus their axes, are angled as shown in Fig. 2, and may have longitudinal and radial “components” of said angle) aligned with an axis defined by the fuel nozzle guide (e.g. a central axis of symmetry of the central opening of the inner portion) and an angular component (e.g. a radial component) normal to the axis defined by the fuel nozzle guide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided such cooling holes for the admission of cooling air into the system as taught by McKinney (column 4, lines 22-27).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mook as applied to claim 1 above, and further in view of Wooten (U.S. Patent 6,839,607, previously cited but not relied upon).
While the examiner submits that generally taking some unspecified measurements of the heat shield prior to its replacement would have been obvious as discussed above for claim 1, Mook does not necessarily teach wherein determining the set of actual dimensions of the heat shield comprises analyzing the heat shield to determine the exact dimensions of the heat shield, including at least a circumference of the heat shield. However, Wooten teaches a method of replacing a worn aerospace part including removing the worn part, placing it in a laser scanning device, generating a CAD model of the part, and fabricating a replacement part based on the scan using additive manufacturing (see abstract and column 2, line 46 - column 3, line 37). The examiner submits that Wooten teaches analyzing the part to determine the exact dimensions by “complete mapping” (column 2, lines 52-55) sufficient to generate a CAD model of the part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have analyzed the part to determine the exact dimensions as taught by Wooten since it represents a cost-effective of supplying limited-run parts and addresses potential issues of the in-service part no longer matching original specifications (column 1, lines 41-50). Furthermore, given that cut plane between the nozzle inner portion and heat shield would include a circular portion as evident from the figures of Mook, the examiner submits that such a complete scan of the heat shield would also effectively measure a circumference of the heat shield.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
After acknowledging that Mook does not actually disclose determining a set of actual dimensions of the heat shield, the examiner identifies that Mook does disclose that the heat shield is 'similar or identical in design' 1 to the original. The examiner improperly extrapolates from this that "it would have been an obvious provision for one of ordinary skill in the art ... to have taken at least some dimensions of the original heat shelf from which to base manufacture of the replacement heat shield, in order to have ensured that the replacement matches the original. (i.e., is 'identical')."
As has been repeatedly noted to the examiner, and never properly refuted, Mook does not disclose that the replacement is similar or identical to the original. This understanding is an assumption based on no reasoning and is directly contradicted by the wording of Mook. One of ordinary skill in the art would not ignore the words "in design" when reading the cited portion of Mook. As such, neither can the examiner when the examiner is making a rejection.
Rather, Mook discloses that the replacement is similar or identical to the design of the part. In other words, the part being created in Mook is similar or identical to what the dimensions of the part being replaced would have been when the part was brand new. However, this neglects to consider the fact that the part being replaced is not brand new, and would have been subjected to wear and tear resulting in dimensional changes.
The examiner notes claim 1 does not require manufacturing the new part to have dimensions identical to those taken of the removed part. It merely requires determining, in some unspecified way, some number of unspecified dimensions of the old part, and then manufacturing a replacement part broadly "according to" these dimensions, which could involve using those measured dimensions in any conceivable way in manufacturing the new part. Perhaps the part is one of several standard models having various dimensions, and the artisan is measuring the old part to confirm or estimate which particular model the replacement should be. Perhaps the pertinent dimensions of the old part are unaffected by any damage or wear sustained by the part, and the artisan is taking measurements upon which to base the new part, the new part being identical or not. The only difference between the prior art and the claimed invention is the broad step of measuring the old part and using this information in an unspecified way to manufacture the new part. The examiner maintains that measuring the old part, especially in the spirit of creating a new part identical or similar in design (even if "in design" refers to original nominal specifications), would have been a trivial matter and an obvious provision for many possible reasons such as, but not limited to, those listed above.
The examiner's assumption that a part being similar or identical in design would imply determining actual dimensions of the part, or suggest that the replacement is intended to replicate the actual dimensions of the worn part being replaced (rather than replicating the dimensions of a newly manufactured version of the worn part) neglects to consider that:
1) The actual dimensions of a part, even when new, are not the same as the designed dimensions of the part due to tolerances and manufacturing variance.
2) The part being replaced in Mook is a used part that has experienced wear and tear and will necessarily include portions where the dimensions are different than when it was newly manufactured due to ordinary wear.
Both of these facts establish that a similar or identical in design part 1s not identical in practice to an actual used part being replaced, and one of skill in the art would not consider replacing an old part with a similar or identically designed part to require any measuring of the worn part.
Neither of the above considerations are inherently true. A manufacturing process, while understandably having tolerances, may very well produce a part substantially identical to nominal dimensions within the resolution of the measuring equipment used to measure the produced part (e.g. the specification calls for nominally 3.51mm, and the produced part measures at 3.51mm using a tool having 0.01mm resolution). Furthermore, while a part may be subjected to wear and damage, its dimensions would not necessarily change, or at least not all of them, or particularly the ones being measured, depending upon the nature and location of the wear. Perhaps the damage is pitting that affects the surface texture but not a diameter and length, for example.
With further regards to claims 24 and 26 specifically, the examiner references Figs. 4 and 7, and indicates that "the splines re clearly depicted as rectangular in the cross section defining right angles, and thus the examiner submits they are implied to have comer angles in the range of 89 to 91 degrees." (Emphasis added.)
The examiner is wrong. The alleged splines do not have a rectangular cross section. An annotated partial reproduction of Figure 4 of Mook is provided below. All the alleged cooling splines illustrated in the prior art are substantially identical.
As is plainly evident, each of the alleged comers (identified by Applicant as A, B, and C) are chamfered. Chamfered edges can take the form of a diagonal cut, or a rounded comer that transitions from horizontal to vertical across a curved. In the case of a diagonal cut, the cut will typically be at or near 45 degree angles on each edge of the chamfer, however some variation can be present. In the case of a rounded transition, the transition does not have a comer angle due to the rounded edge.
In either case, a chamfered edge will not have a comer angle in the 89-91 degree range, and the examiner's assertion that the claimed feature is shown in the drawings, and would therefore have been obvious, is wrong.
The claimed "corner angle" can be taken as the overall angle subtended by adjacent perpendicular sides of the spline. While the corner may be chamfered or rounded, this still constitutes a corner (i.e. a rounded corner or a chamfered corner), and the overall angle subtended by the top and side faces meeting at this corner (rounded, chamfered, or otherwise) appear to be 90 degrees. Applicant does not appear to dispute the angle between sides besides pointing to the corner treatment (roundover or chamfer).
The examiner's alternative argument that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed deice was not patentably distinct from the prior art device" (citing to Gardner v. TEC Syst., Inc, 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 SPQ 232 (1984)) is likewise inaccurate. Specifically, the examiner has not actually established that the different devices would not perform differently. The examiner has merely asserted such with no support.
It is the Examiner's burden to establish lack of criticality, not Applicant's burden to establish criticality. Gardner v. TEC Systems, Inc. 725 F.2d 1338 (Fed. Cir. 1984). Gardner is an appeal to the Federal Circuit from a trial court in which both sides presented expert testimony and evidence. The trial court looked at evidence from Gardner's expert that there was a substantive difference due to a dimensional relationship between his claimed structure and the prior art. The trial court also looked to evidence from TEC's expert that there was no difference. The trial court believed TEC's expert. Reading the case shows the proper analysis. As the Federal Circuit clearly stated: "Whether meeting the dimensional limitations of claim 1 has no effect on the air bar performance is, of course, a fact which TEC had the burden of proving." Id. at 1345. That is, it is not a patent applicant's burden to show there is a substantive difference, rather, one challenging the patentability of the dimension must show there is not.
This is also consistent with the MPEP. MPEP § 2142 sets the burden: "With regard to rejections under 35 U.S.C. 103, the Examiner must provide evidence which as a whole show that the legal determination sought to be proved (i.e., the referenced teaching establish a prima facie case of obviousness) is more probable than not." That is, the burden is on the Examiner to show there is no difference. The Examiner cannot shift this burden to Applicant.
Moreover, the Examiner must show the lack of difference with actual evidence, not mere Examiner argument. Although speaking on a different issue, the Federal Circuit in the case of In re Rijckaert, 9 Fed. 3d. 1531, 1533 (Fed. Cir. 1993) noted that, "While the Court appreciates the Commissioner's thorough explanation of the claimed relationship in his brief, the Commissioner's brief is not prior art."
There is a burden on the Examiner to show there would be no difference between the claimed angles and the prior art. Specifically, the examiner has not established, using evidence, that the degree of the comer angle(s) criticality. It is not a burden on Applicant.
The examiner's assertion for a lack of criticality was, and remains, based on the lack of any statement to the criticality of this feature in Applicant's disclosure as cited in the rejection, as well as the fact that, as noted above, the subtended angle shown by Mook already appears to be substantially 90 degrees and there is no reason to believe a slight alternation of the angle would substantially affect the performance of the invention. Once the examiner has made this assertion, the burden indeed shifts to Applicant to rebut this assertion by showing criticality (for example, MPEP 2144.05 III. A.). Either the feature is critical or it is not. Disagreeing with the examiner's assertion of lack of criticality does not make the feature critical unless adequate evidence is provided to show criticality. For lack of any such evidence, the examiner presumes it is not critical for the reasons given in the rejection.
Applicant’s remaining arguments essentially rely on those addressed above. New claims 27-30 are addressed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726